 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7
      DAMON CHARLES WILLIAMS,                          CASE NO. C18-48RSM
 8
                     Plaintiff,                        MINUTE ORDER STRIKING
 9
                                                       PLAINTIFF’S RECENT FILINGS
10           v.

11    PRK FUNDING SERVICES, INC., et al.,
12                   Defendants.
13

14          The following MINUTE ORDER is made by direction of the Court, the Honorable

15   Ricardo S. Martinez, Chief United States District Judge:
16          Plaintiff has recently filed several documents that are all procedurally improper. Dkts.
17
     #153, #154, #155, #156, and #157. The first few were easily disregarded as irrelevant. However,
18
     Plaintiff continues to improperly file documents. Accordingly, and for the reasons below, the
19
     Court STRIKES each.
20

21          On November 4, 2018, Plaintiff filed a Judicial Notice of Relevant Facts Under Fed. R.

22   Evid. Rule 201 (“Judicial Notice”). Dkt. #153. The Judicial Notice apparently seeks to add

23   evidence to the record. Plaintiff does not indicate what filing the Judicial Notice supports and
24
     does not provide any legal basis for the filing. The Court STRIKES Plaintiff’s Judicial Notice
25
     as procedurally improper and has not considered it.
26

27


     MINUTE ORDER – 1
            On November 14, 2018, Plaintiff filed a Declaration of Damon Charles Williams
 1

 2   (“Declaration”). Dkt. #154. Plaintiff’s Declaration seeks to add evidence to the record, but does

 3   not identify what filing it supports, why it is timely, or why it is relevant. Plaintiff provides no

 4   legal basis for the filing and does not seek leave of the Court. Accordingly, the Court STRIKES
 5
     the Declaration as procedurally improper and has not considered it.
 6
            On December 5, 2018, Plaintiff filed a Notice of Motion and Motion to Compel Response
 7
     to Subpoena (“Motion to Compel”). Dkt. #155. That filing seeks to compel compliance with a
 8
     subpoena presumably issued by Plaintiff pursuant to Federal Rule of Civil Procedure 45. Pro se
 9

10   parties may not issue subpoenas without the subpoenas being issued by the Clerk. Fed. R. Civ.

11   P. 45(a)(4). Those subpoenas are issued under the signature of the Clerk. Id. Plaintiff’s Motion
12   to Compel does not attach the subpoena, does not provide proof that the subpoena was properly
13
     served, and does not demonstrate that the subpoena—if lawful—is properly enforced in this
14
     District. Plaintiff’s Motion to Compel is procedurally improper and the Court accordingly
15
     STRIKES Plaintiff’s Motion to Compel.
16

17          On December 7, 2018, Plaintiff filed a Supplemental Declaration of Damon Charles

18   Williams (“Supplemental Declaration”). Dkt. #156. The Supplemental Declaration attempts to

19   enter “discovered evidence in the form of email correspondence.” Id. Plaintiff has not sought
20   leave of the Court to file the documents, does not indicate how the documents are relevant to this
21
     matter, does not indicate why they are timely filed in support of any of his briefing, and provides
22
     no legal authority allowing his filing. Accordingly, the Court STRIKES Plaintiff’s Supplemental
23
     Declaration as procedurally improper and has not considered it.
24

25          On December 13, 2018, Plaintiff filed a Writ of Conventional Mandamus (“Writ”). Dkt.

26   #157. The purpose of this filing is unclear to the Court and the Court is concerned that it

27


     MINUTE ORDER – 2
     materially misrepresents the record. Plaintiff’s Motion for Expungement (Dkt. #116) remains
 1

 2   pending and has not been granted. The Court will interpret the Writ as an untimely and

 3   unrequested supplement to Plaintiff’s proposed Order Granting Motion to Direct Expungement

 4   (Dkt. #116-2). The Writ is procedurally improper and the Court accordingly STRIKES the Writ.
 5
            DATED this 17 day of December, 2018.
 6
                                                       WILLIAM McCOOL, Clerk
 7

 8
                                                       By: /s/ Paula McNabb
 9                                                         Deputy Clerk

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     MINUTE ORDER – 3
